

116 HR 4774 IH: Internet of Things Cyber Security Training for Federal Employees Act
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4774IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Khanna introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 3554(a)(4) of title 44, United States Code, to direct the head of each agency to
			 ensure Federal employees are trained in cyber security, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Internet of Things Cyber Security Training for Federal Employees Act. 2.Cyber security training for Federal employeesSection 3554(a)(4) of title 44, United States Code, is amended by striking the semicolon at the end and adding , including ensuring such personnel have been trained in cyber security and the risks related to internet-connected devices;.
		